818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ROCKY MOUNT TOYOTA, INC., Plaintiff--Appellee,v.SOUTHEAST TOYOTA DISTRIBUTORS, INC., Defendant--Appellant.
No. 86-3116.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided April 29, 1987.

Before RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
R. Wilson Day, Houck & Day;  Raymond W. Bergan, Scott Blake Harris, Jeanne M. Rowzee, Williams & Connolly, on brief, for appellant.
PER CURIAM:


1
Rocky Mount Toyota, a North Carolina corporation, initially filed this action in North Carolina state court, alleging that Southeast Toyota Distributors breached its contractual obligations and violated the North Carolina Unfair Trade Practices Act.  The action was removed to the United States District Court for the Eastern District of North Carolina based on diversity jurisdiction.  Thereafter, Rocky Mount Toyota moved for a voluntary dismissal, without prejudice, pursuant to Fed.  R. Civ.  P. 41(a)(2).  The magistrate recommended that the motion be granted, and the district court adopted this recommendation.


2
We affirm.  The district court was correct in applying Federal Rule 41(a)(2) to grant Rocky Mount Toyota's motion for a voluntary dismissal, see Hanna v. Plumer, 380 U.S. 460 (1965), and it did not abuse its discretion in granting the motion, see Paturzo v. Home Life Insurance Co, 503 F.2d 333, 335-36 (4th Cir. 1974).


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively, and because oral argument would not aid the decisional process.


4
AFFIRMED.